Case 0:21-cv-61587-WPD Document 1 Entered on FLSD Docket 08/02/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

 ADASSA SHAKESPEARE,

               Plaintiff,

 v.                                                       Case No.: _______________

 TRANSWORLD SYSTEMS INC.,

               Defendant.
                                                      /

                                 NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, defendant, Transworld

 Systems Inc. (“TSI”), through undersigned counsel, hereby removes the above-captioned

 civil action from the County Court of the Seventeenth Judicial Circuit, in and for Broward

 County, Florida, to the United States District Court for the Southern District of Florida,

 Fort Lauderdale Division. The removal of this civil case is proper because:

        1.     TSI is a named defendant in this civil action filed by plaintiff, Adassa

 Shakespeare, (“plaintiff”), in the County Court of the Seventeenth Judicial Circuit, in and

 for Broward County, Florida, titled Adassa Shakespeare v. Transworld Systems, Inc., Case

 No. COCE-21-035115, Division 54 (hereinafter the “State Court Action”).

        2.     TSI removes this case on the basis of the Fair Debt Collection Practices Act

 (“FDCPA”), 15 U.S.C. § 1692, et seq., as plaintiff’s complaint claims relief based on

 alleged practices in violation of federal law.




                                                  1
Case 0:21-cv-61587-WPD Document 1 Entered on FLSD Docket 08/02/2021 Page 2 of 3




        3.     Pursuant to 28 U.S.C. § 1446(b), TSI has timely filed this Notice of Removal.

 TSI was served with plaintiff’s complaint on July 1, 2021. This Notice of Removal is filed

 within 30 days of receipt of the complaint.

        4.     Attached hereto as Exhibit A and incorporated by reference as part of the

 Notice of Removal are true and correct copies of the process and pleadings in the State

 Court Action. No further proceedings have taken place in the State Court Action.

        5.     A copy of this Notice of Removal is being served upon plaintiff and filed

 concurrently with the County Court of Seventeenth Judicial Circuit, in and for Broward

 County, Florida.

        WHEREFORE, defendant, Transworld Systems Inc., hereby removes to this Court

 the State Court Action.

 Dated: August 2, 2021                     Respectfully Submitted,

                                           /s/Ashley Wydro
                                           Ashley Wydro, Esq.
                                           Florida Bar No. 0106605
                                           Dayle M. Van Hoose, Esq.
                                           Florida Bar No. 0016277
                                           SESSIONS, ISRAEL & SHARTLE, L.L.C.
                                           3350 Buschwood Park Drive, Suite 195
                                           Tampa, Florida 33618
                                           Telephone: (813) 440-5327
                                           Facsimile: (877) 334-0661
                                           awydro@sessions.legal
                                           dvanhoose@sessions.legal
                                           Counsel for Defendant,
                                           Transworld Systems Inc.




                                               2
Case 0:21-cv-61587-WPD Document 1 Entered on FLSD Docket 08/02/2021 Page 3 of 3




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 2, 2021, a copy of the foregoing was filed

 electronically via CM/ECF system. Notice of this filing will be sent to the parties of record

 by operation of the Court’s electronic filing system, including plaintiff’s counsel as

 described below.

                                   Jibrael S. Hindi, Esq.
                                   Thomas J. Patti, Esq.
                            The Law Offices of Jibrael S. Hindi
                               110 SE 6th Street, Suite 1744
                                Fort Lauderdale, FL 33301
                                 jibrael@jibraellaw.com
                                   tom@jibraellaw.com


                                           /s/ Ashley Wydro
                                           Attorney




                                              3
